Exhibit 12.1 CapLease, Inc. and Subsidiaries Ratio of Earnings to Fixed Charges (dollars in thousands) Three Months Ended March 31, Earnings: Net income $ $ Interest expense Less: Interest capitalized during the period Note (A) ) – Portion of rental expense representing interest 31 19 Total earnings $ $ Fixed Charges: Interest expense $ $ Interest capitalized during the period - Portion of rental expense representing interest 31 19 Total $ $ Ratio of Earnings to Fixed Charges CapLease, Inc. and Subsidiaries Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (dollars in thousands) Three Months Ended March 31, Earnings: Net income $ $ Interest expense Less: Interest capitalized during the period Note (A) ) Portion of rental expense representing interest 31 19 Total earnings $ $ Combined Fixed Charges and Preference Dividends: Interest expense $ $ Interest capitalized during the period Portion of rental expense representing interest 31 19 Preferred Stock Dividends Total $ $ Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Note (A)Interest capitalized during the period is deducted because fixed charges includes all interest, whether capitalized or expensed. Only fixed charges that were deducted from income should be added back in the earnings computation.
